    Case 5:20-cv-00067-M-BQ Document 14 Filed 06/22/20                            Page 1 of 6 PageID 53



                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                       LUBBOCK DIVISION

PAUL D. TIMMS,                                           §
Institutional ID No. 1564883,                            §
                                                         §
                 Plaintiff,                              §
                                                         §
v.                                                       §    CIVIL ACTION NO. 5:20-CV-067-M-BQ
                                                         §
CHRISTIAN DOUTHIT, M.D.,                                 §
                                                         §
                 Defendant.                              §

             ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
        RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        Before the Court is pro se Plaintiff Paul D. Timms’s Application to Proceed In Forma

Pauperis (IFP). ECF No. 2. The United States Magistrate Judge made findings, conclusions, and

a recommendation (FCR) regarding Timms’s Application. ECF No. 12. Timms filed objections

on June 1, 2020. ECF No. 13. The District Court has made a de novo review of the relevant

portions of the Magistrate Judge’s FCR. For the reasons stated below, the objections are overruled,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge, and DENIES Timms’s Application to Proceed IFP.

        In this action, Timms seeks injunctive relief to “have my knee fixed [and force] immediate

medical attention to this injury.” Compl. 4, ECF No. 1.1 Timms names only one Defendant: Dr.

Christian Douthit of the Texas Tech University Health Sciences Center. Id. at 3. According to

Timms, Dr. Douthit determined in May 2019 that Timms’s ACL and PCL would not be repaired,

and that he would instead control Timms’s symptoms by steroid injections (“which are now being

refused”), oral medication (“which does not help”), and bracing, until age 55 when Timms would


1Page citations to Timms’s pleadings refer to the electronic page number assigned by the Court’s electronic filing
system.

                                                         1
 Case 5:20-cv-00067-M-BQ Document 14 Filed 06/22/20                   Page 2 of 6 PageID 54



be eligible for knee replacement. Id. at 4; see Objs. 2–3, ECF No. 13. Timms alleges his knee

“continues to buckle” and that he experiences pain so severe he has “had suicidal thoughts.”

Compl. 4.

       The United States Magistrate Judge recommended that Timms’s Application for IFP be

denied after finding that Timms (1) deposited $1,048.64 into his account in the six months

preceding the filing of his Complaint, including a deposit of $492.72 between January 20 and

February 20, 2020, and (2) had a balance of $225.69 on March 20, 2020—one week before he

filed his Complaint. ECF No. 12, at 2. The Magistrate Judge further noted that Timms “primarily

spends his money on snacks/condiments and small miscellaneous items, e.g., $95.25, and lesser

amounts on telephone time, e.g., $40.” Id. at 3. Timms, however, did not object to either of these

findings. See Objs. 2.

       Timms instead objects to the Magistrate Judge’s FCR on the basis that he could not file his

Complaint any sooner, i.e., when he did have sufficient funds in his account. Id. Specifically,

Timms states that on February 28, 2020, medical staff at the Texas Department of Criminal

Justice’s James V. Allred Unit (Allred Unit) made the decision to discontinue the steroid injections

prescribed by Dr. Douthit because they “were not good for his knee.” Id. at 3. Timms’s objections

rely primarily on the notion that Dr. Douthit “misled” or “lied to” him regarding the treatment of

his knee and that such misrepresentation precluded an earlier filing. Id. Timms asserts that he

would have filed his Complaint sooner—and paid the filing fee using the funds available to him—

had he known about the nature of his treatment. Id. Timms further objects to the Magistrate

Judge’s finding that Timms receives regular income, asserting that the source of Timms’s financial

assistance—his wife’s inheritance, which derives income based on the price of oil—is unlikely to

provide any meaningful revenue in the immediate future. Id. at 2.



                                                 2
    Case 5:20-cv-00067-M-BQ Document 14 Filed 06/22/20                          Page 3 of 6 PageID 55



        Timms’s objections are unsustainable for three reasons. First, the events giving rise to the

actual claim set forth in Timms’s Complaint extend well beyond those narrowly identified in his

objections (which occurred between February and March) and upon which he relies to justify not

paying the filing fee. As such, the amount of money actually available to Timms for paying the

requisite fee—more than $1,000 in his trust account, after Dr. Douthit informed him of the

treatment plan—justifies denial of IFP status. By all indications Timms is suing Dr. Douthit, the

only defendant named in his Complaint, to force him to perform knee replacement surgery and

provide “immediate medical attention” to his knee. Compl. 4. Timms explains that he did not file

his Complaint sooner because, until February 28, 2020, he believed he would continue to receive

steroid injections that would relieve the pain in his right knee.2 Objs. 3. But Timms’s explanation

goes to the actions of the Allred Unit medical staff (id.), not Dr. Douthit’s May 2019 decision to

delay knee replacement surgery, which is the basis for Timms’s Complaint. Compl. 4. The record

undisputedly shows Timms had over $1,000 available during this time that he could have used to

pay the filing fee for his claim against Dr. Douthit.

        Timms’s effort to shift his claim from faulting Dr. Douthit’s initial treatment decision to

apparently claiming Dr. Douthit misled him, i.e., he would not have opted for the injections had

he known they would not continue and that they were potentially harmful to his knee, still focuses

on Dr. Douthit’s earlier actions and is similarly unavailing. Moreover, information provided by

Timms himself provides no basis to find that Dr. Douthit caused the injections to be

discontinued—instead, Timms’s own objections indicate that the Allred Unit staff made the




2Timms does not, however, explain why he waited a month to file his Complaint after learning that he would not be
given further steroid injections.

                                                        3
    Case 5:20-cv-00067-M-BQ Document 14 Filed 06/22/20                          Page 4 of 6 PageID 56



decision, not Dr. Douthit.3 Objs. 3. In addition, documents appended to Timms’s Complaint show

that Dr. Douthit warned Timms of risks associated with the injections. Compl. 10. As such, the

record demonstrates that Dr. Douthit neither misled nor lied to Timms—reasons proffered by

Timms for explaining why he waited to file his Complaint—because Dr. Douthit (1) intended that

the injections continue and (2) warned Timms of risks associated with such treatment.

        Second, even if the Court considered the time frame proffered by Timms—and which

involves potential claims against defendants not named—Timms nevertheless had sufficient funds

in the period immediately prior to filing his Complaint, when he admits his symptoms began to

return, to pay the filing fee. See Objs. 3 (stating that Timms began experiencing knee “tightness”

in December 2019 and “pain” in January 2020, and that the Allred Unit medical staff denied his

request for an injection on February 28, 2020). Timms deposited $492.72 into his account

sometime between January 20 and February 20, 2020 (see ECF No. 10, at 3), and he had a

remaining balance of $225.69 on March 20, 2020. See ECF No. 2, at 3. Where such money is

admittedly spent on “snacks/condiments and small miscellaneous . . . items . . . and . . . telephone

time” (Objs. 2), the availability of almost $500 in such close proximity to the filing of his

Complaint justifies denial of IFP status, particularly where Timms admits his symptoms began to

return in December, January, and February. Id. at 3; see Lumbert v. Ill. Dep’t of Corrs., 827 F.2d

257, 260 (7th Cir. 1987) (“If the inmate thinks a more worthwhile use of his funds would be to

buy peanuts and candy . . . than to file a civil rights suit, he has demonstrated an implied evaluation

of the suit that the district court is entitled to honor.”).




3 Timms’s Complaint includes treatment notes from his visit with Dr. Douthit. These notes show that Dr. Douthit
apparently intended for the injections to be an ongoing treatment, as they state that he would “attempt to control
symptoms with oral medications, bracing and steroid injections.” Compl. 11.

                                                        4
 Case 5:20-cv-00067-M-BQ Document 14 Filed 06/22/20                    Page 5 of 6 PageID 57



       Finally, Timms’s explanation that he is unlikely to receive income for the foreseeable

future (Objs. 2) provides no basis for rejecting the FCR. The FCR is based on Timms’s financial

condition prior to filing his Complaint—subsequent developments negatively impacting his

financial condition have no bearing on his IFP status before March 27, 2020.

       Proceeding IFP in a civil case is a privilege, not a right. White v. Colorado, 157 F.3d 1226,

1233 (10th Cir. 1998) (quoting Rivera v. Allin, 144 F.3d 719, 724 (11th Cir. 1998), overruled on

other grounds by Jones v. Bock, 549 U.S. 199 (2007)). Whether to permit or deny an application

to proceed IFP is within the sound discretion of the court, and in reviewing the application, the

court may evaluate all financial resources available to an applicant. See Prows v. Kastner, 842

F.2d 138, 140 (5th Cir. 1988) (upholding the district court’s rejection of a motion to proceed in

forma pauperis and noting that the district court has discretion to consider the applicant’s expenses

and income in making such a determination). As discussed above, the record shows that Timms

had adequate funds to pay the filing fee in the months following Dr. Douthit’s treatment decision

and even during the latter months immediately preceding the filing of his Complaint, when he

alleges he began to experience new symptoms. Timms’s explanation for why he did not file his

Complaint sooner is unavailing because it focuses on the actions and decisions of persons not

named as Defendants to this action, and ignores funds available for paying the fee during that time.

Accordingly, the Court overrules Timms’s objections and ACCEPTS the Findings, Conclusions,

and Recommendation of the United States Magistrate Judge.

       The Court hereby DENIES Timms’s Application for Leave to Proceed In Forma Pauperis.

ECF No. 2. The Court ORDERS Timms to pay the $400 filing fee within thirty (30) days of the

date of this Order. Failure by Timms to pay the filing fee will result in the dismissal of his action

without prejudice under Federal Rule of Civil Procedure 41(b).



                                                 5
Case 5:20-cv-00067-M-BQ Document 14 Filed 06/22/20   Page 6 of 6 PageID 58



    SO ORDERED, this 22nd day of June, 2020.




                                       6
